UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 16-7216


MONTAVIUS ANTOINE JOHNSON,

                     Petitioner - Appellant,

              v.

DAVID MITCHELL,

                     Respondent - Appellee.



Appeal from the United States District Court for the Western District of North Carolina, at
Charlotte. Frank D. Whitney, Chief District Judge. (3:16-cv-00003-FDW)


Submitted: April 11, 2017                                         Decided: April 13, 2017


Before SHEDD, DUNCAN, and AGEE, Circuit Judges.


Dismissed and remanded by unpublished per curiam opinion.


Montavius Antoine Johnson, Appellant Pro Se. Clarence Joe DelForge, III, NORTH
CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Montavius Antoine Johnson seeks to appeal the district court’s order dismissing his

28 U.S.C. § 2254 (2012) petition as untimely. Although “[t]he parties . . . have not

questioned our jurisdiction . . . , we have an independent obligation to verify the existence

of appellate jurisdiction” and may exercise jurisdiction only over final orders and certain

interlocutory and collateral orders. Porter v. Zook, 803 F.3d 694, 696 (4th Cir. 2015)

(internal quotation marks omitted); see 28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b);

Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). “Ordinarily, a district

court order is not final until it has resolved all claims as to all parties.” Porter, 803 F.3d at

696 (internal quotation marks omitted). “Regardless of the label given a district court

decision, if it appears from the record that the district court has not adjudicated all of the

issues in a case, then there is no final order.” Id.

       In this case, the district court failed to consider Johnson’s claims that his petition

was timely pursuant to 28 U.S.C. § 2244(d)(1)(C), (D) (2012). Because the district court

did not rule on those claims, it “never issued a final decision” in this matter. Id. at 699.

Accordingly, we dismiss the appeal for lack of jurisdiction and remand to the district court

for consideration of Johnson’s remaining claims. We express no opinion on the ultimate

disposition of those claims, and we deny Johnson’s motions to expand the record, to

appoint counsel, for discovery, for harmless error review, to amend his brief and motions,

and to stay his appeal. We dispense with oral argument because the facts and legal




                                               2
contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                         DISMISSED AND REMANDED




                                            3